             Case 20-60030 Document 222 Filed in TXSB on 07/10/20 Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  VICTORIA DIVISION

    In re:                                                    §                        Chapter 7
                                                              §
    Q’MAX AMERICA, INC., et al 1                              §              Case No. 20-60030-CML
                                                              §
              Debtors.                                        §                Jointly Administered


    ORDER GRANTING TRUSTEE’S EMERGENCY MOTION FOR: (1) INTERIM USE
          OF CASH COLLATERAL; (2) CONTINUED OPERATIONS; AND
                      (3) APPROVAL OF CARVEOUT

                                             (Relates to Doc. No. ____)


          Christopher R. Murray, Chapter 7 Trustee (“Trustee”) for the bankruptcy estates of Q’Max

America, Inc. and Anchor Drilling Fluids USA, LLC (collectively, “Debtors”) filed an Emergency

Motion for: (1) Interim and Final Use of Cash Collateral; (2) Continued Operations; and (3)

Approval of Carveout (“Motion”). HSBC Bank Canada (“HSBC”) asserts: (i) a prepetition senior

secured claim in the principal amount of approximately $144,467,797.00 (“Indebtedness”)

against the Debtors and (ii) first priority liens and security interests on substantially all of the

Debtor’s assets including, without limitation, equipment, inventory, chattel paper, instruments,

deposit accounts, documents, fixtures, general intangibles, intellectual property, and all proceeds

and products flowing from those items, including, without limitation any cash held by the Debtors

that constitutes Cash Collateral, as defined in the Motion. The Trustee has analyzed HSBC’s liens

and has determined that they are valid and enforceable. The Court finds that the relief requested

herein is in the best interest of the Debtors, their creditors, and their respective bankruptcy estates.



1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification numbers are:
      Q’Max America Inc. (2319) and Anchor Drilling Fluids USA, LLC (5395).

ORDER GRANTING TRUSTEE’S EMERGENCY MOTION FOR: (1) INTERIM USE                            OF   CASH COLLATERAL; (2)
CONTINUED OPERATIONS; AND (3) APPROVAL OF CARVEOUT                                                         PAGE | 1
          Case 20-60030 Document 222 Filed in TXSB on 07/10/20 Page 2 of 4




       Accordingly, it is hereby ORDERED THAT:

       1.       The Trustee is authorized to use cash on hand in accordance with the terms and

conditions of this Order, and in accordance with the budget attached to the Motion as Exhibit A

(“Budget”).

       2.       Pursuant to 11 U.S.C. §§ 361 and 363, HSBC shall have valid, binding and

enforceable and perfected replacement liens upon and security interests in all of the Debtors’

presently owned or hereafter acquired property that includes equipment, inventory, chattel paper,

instruments, deposit accounts, documents, fixtures, general intangibles, intellectual property. It

specifically excludes: (1) titled vehicles; (2) existing cash on hand that is not encumbered by

HSBC’s pre-petition liens; (3) causes of action; or (4) any other assets that HSBC did not have a

properly perfected lien on.

       3.       The Trustee is authorized to operate the Debtors through the period set forth in the

Budget.

       4.       A final hearing on the use of Cash Collateral is set for the ___ day of July, 2020 at

___:___ ___.m. and will be held telephonically. Dial-in Telephone No: 832-917-1510. Conference

Code: 590153.

       5.       The following carveout between the Trustee and HSBC is approved: The Trustee

and HSBC have agreed to a carveout to allow the Trustee to liquidate HSBC’s collateral. HSBC

will carve out the following from its liens: (1) administrative expenses set forth in the budget and

any future approved budgets, including professional fees; (2) other allowed administrative

expenses allowed by this Court; (3) the Trustee’s statutory commission for all sales going forward;

(3) any federal, state and local taxes relating to HSBC’s collateral; and (4) a 5% carveout paid to

the estate from gross sales proceeds relating to any future sale consummated by the Trustee. This



ORDER GRANTING TRUSTEE’S EMERGENCY MOTION FOR: (1) INTERIM USE            OF   CASH COLLATERAL; (2)
CONTINUED OPERATIONS; AND (3) APPROVAL OF CARVEOUT                                         PAGE | 2
         Case 20-60030 Document 222 Filed in TXSB on 07/10/20 Page 3 of 4




5% carveout is for the benefit of general unsecured creditors, subject to the waterfall distribution

set forth in the bankruptcy code.

         6.    The Trustee is authorized to retain employees, both hourly, salaried, and

contractors, as set forth in the Budget.

         7.    Nothing in this Order shall prejudice HSBC or limit its right to file, pursue, or

oppose any motion or other relief in this bankruptcy case.

         8.    The provisions of this Order and any actions taken pursuant hereto shall remain

effective and binding notwithstanding entry of any order which may be entered: (a) converting

these chapter 7 Cases to a case under chapter 11 of the Bankruptcy Code; (b) dismissing these

chapter 7 Cases; or (c) pursuant to which this Court abstains from hearing any of these chapter 7

Cases.

         9.    This Order is without prejudice to HSBC’s right to seek adequate protection or

relief from the automatic stay.

         10.   Notwithstanding anything to the contrary contained herein, Merchants Automotive

Group, Inc. has objected to the (A) Trustee’s Emergency Motion for: (1) Interim and Final Use of

Cash Collateral; (2) Continued Operations; and (3) Approval of Carveout, as amended [Docket

Nos. 208 and 211] (“Objection”), which has not been withdrawn, waived, denied, or overruled.

Rather, the parties have consensually resolved the Objection by postponement rather than

substantive resolution and the merits of the Objection, if not resolved by consent and stipulation,

shall be addressed on further notice and hearing in connection with any proposed distribution by

the Trustee of the proceeds of the sale of any of the Debtors’ assets. Therefore, nothing in this

Order shall impair or moot the Objection.

         11.   The Equipment (the "Equipment" is defined as One (1) Komatsu PC138USLC-11

Hydraulic Excavator (S/N 52252), One (1) Komatsu PC138USLC-11 Hydraulic Excavator (S/N

ORDER GRANTING TRUSTEE’S EMERGENCY MOTION FOR: (1) INTERIM USE           OF   CASH COLLATERAL; (2)
CONTINUED OPERATIONS; AND (3) APPROVAL OF CARVEOUT                                        PAGE | 3
        Case 20-60030 Document 222 Filed in TXSB on 07/10/20 Page 4 of 4




52254) and One (1) Komatsu PC138USLC-11 Hydraulic Excavator w/ Bucket (S/N 51852)) shall

not be sold without the consent of Komatsu Financial Limited Partnership ("Komatsu"). Komatsu

shall not be deemed to consent to any sale of the Equipment unless and until the total amount due

to Komatsu regarding the Equipment ($239,652.22 through May 29, 2020, plus interest and

attorneys' fees and other costs that accrue from May 29, 2020, until the date Komatsu is fully

repaid) is paid in full to Komatsu prior to or at the closing of any sale concerning the Equipment.

In addition, all of Komatsu's liens in the Equipment shall attach to the proceeds of any sale of the

Equipment.

       12.     This Order is without prejudice to the Trustee’s seeking additional relief regarding

use of Cash Collateral or the use of cash outside the ordinary course of business.


       SIGNED THIS _____ DAY OF _____________________, 2020




                                              CHRISTOPHER M. LOPEZ
                                              UNITED STATES BANKRUPTCY JUDGE




ORDER GRANTING TRUSTEE’S EMERGENCY MOTION FOR: (1) INTERIM USE           OF   CASH COLLATERAL; (2)
CONTINUED OPERATIONS; AND (3) APPROVAL OF CARVEOUT                                        PAGE | 4
